[Cite as In re Application of Grachanin, 122 Ohio St.3d 537, 2009-Ohio-3605.]




                          IN RE APPLICATION OF GRACHANIN.
                       [Cite as In re Application of Grachanin,
                         122 Ohio St.3d 537, 2009-Ohio-3605.]
Attorney at law — Character-and-fitness review — Applicant may apply to take
        February 2011 bar examination.
     (No. 2009-0511 — Submitted May 19, 2009 — Decided July 29, 2009.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 400.
                                   __________________
        Per Curiam.
        {¶ 1} On February 7, 2008, Stephen Matthew Grachanin of Akron
applied for registration as a candidate for admission to the bar of the state of Ohio,
and on April 2, 2008, he applied to sit for the Ohio bar examination in July 2008.
Those applications contained information bearing on the applicant’s character and
fitness to practice law. That information included references to two civil lawsuits,
numerous reports of past-due debts, and nine instances of criminal charges that
included a disorderly conduct charge, a charge of operating a motor vehicle while
intoxicated (“OMVI”), and several traffic citations. Because he lacked final
approval with respect to character and fitness, the applicant was not permitted to
sit for the July 2008 bar examination.
        {¶ 2} On September 2, 2008, the board ordered sua sponte an
investigation of the applicant’s character and fitness by a panel. After holding a
hearing on January 30, 2009, the panel issued amended findings of fact and a
recommendation on April 1, 2009. Noting among other things that the applicant
had successfully completed a two-year Ohio Lawyers Assistance Program
(“OLAP”)      contract     while    expressing     continuing     concerns,     the   panel
                             SUPREME COURT OF OHIO




recommended that the applicant not be seated at the February 2009 bar
examination, but that he be permitted to apply to sit for the February 2011 bar
examination, at which time he would be required to establish his continued
progress.
       {¶ 3} The board adopted the panel’s findings and recommendation with
one modification. The board recommendation would permit the applicant to sit
for the February 2010 bar examination. The applicant has filed no objections to
the board’s recommendation.
       {¶ 4} We adopt the board’s amended findings and recommendation but
accept the panel’s recommendation that the February 2011 bar examination be the
earliest bar examination for which the applicant may reapply.
                                    Background
       {¶ 5} The incidents that have called the applicant’s character and fitness
into question appear to relate to his alcoholism. The applicant was born in
September 1981 and took his first alcoholic drink the day he graduated from high
school in 1999. Pursuant to his entry into alcoholism treatment, the applicant
testified that he took his last drink on July 13, 2006. The course of the applicant’s
troubling conduct includes three suicide attempts in April and May 2006.
       {¶ 6} The applicant graduated first in his high school class and attended
the University of Akron as an undergraduate from 1999 through 2003, when he
received his Bachelor of Arts in political science. He graduated with a 4.0 grade
point average, was admitted to the University of Akron School of Law, and began
his legal studies in August 2003.
       {¶ 7} The record shows seven traffic violations stretching from 1998 to
2005, at least one resulting from alcohol consumption. In particular, the applicant
was convicted in 2005 on a plea of no contest to an OMVI charge that involved
erratic driving. Other criminal charges include a disorderly conduct conviction




                                         2
                               January Term, 2009




associated with an incident involving an argument and injury with a knife; this
incident was associated with one of the applicant’s suicide attempts.
        {¶ 8} The applicant’s alcoholism also led to problems with employment.
He was terminated from one job for tardiness and operating a vehicle while
intoxicated. Another employer discharged him for tardiness and his continued
traffic violations.
        {¶ 9} The applicant’s status as a student, his alcoholism, and his
employment problems have also contributed to his incurring a number of debts
that he later proved unable to repay. These included $12,000 of credit-card debt
on various cards as of the time the application was filed, along with unpaid utility
and medical expenses.       By the hearing date, the applicant had filed for
bankruptcy. The applicant has also struggled to make payment on student loans;
the bankruptcy petition shows approximately $164,000 in student loans
outstanding.
        {¶ 10} Finally, he failed to update the university with respect to the
various criminal charges against him during law school. The applicant argued
that the deans were on notice of most of the violations, and he received a
reprimand from the university. One of the deans recommended that the applicant
enter OLAP.
        {¶ 11}    At the hearing, the applicant expressed remorse in connection
with his criminal violations and alcoholism and spoke of efforts to pay off his
debts over time. The applicant has one child by a former girlfriend, as to whom
he initiated proceedings to prove his paternity, and he makes a substantial child
support payment each month. He is now married, and at the time of the hearing,
he and his wife were expecting a child.
        {¶ 12}    As noted, the applicant entered into a two-year OLAP contract
requiring him to abstain from alcohol use, contact his counselor regularly, submit
to drug tests, and attend Alcoholics Anonymous meetings. An associate director




                                          3
                             SUPREME COURT OF OHIO




of OLAP, Paul A. Caimi, certified that as of May 1, 2008, the applicant had
complied with the contract.        At the hearing, the applicant’s Alcoholics
Anonymous sponsor offered testimony that the applicant had done “miraculously
well” in the recovery program.
                                    Disposition
       {¶ 13} On the basis of the record, the board found evidence of a past but
recent chemical dependency and a pattern of misconduct. Taking all factors into
account, the board concluded that the applicant should be disapproved for the
February 2009 bar examination.
       {¶ 14}    Relying on the applicant’s completion of his OLAP contract and
ongoing efforts to improve his circumstances, the panel recommended that the
applicant be permitted to apply for the February 2011 bar examination, provided
that further review showed he was making continued progress.             The board
amended the panel recommendation by concluding that the applicant should be
permitted to sit for the February 2010 bar examination.
       {¶ 15}    We agree with the recommendation by the panel that the
applicant should be permitted to apply for the February 2011 bar examination. At
the time of the hearing, the applicant was making progress but was still engaged
in the process of putting his life in order. He deserves credit for developing
insight into and remorse for his misconduct and for completing two years of an
OLAP contract.      But the gravity of that misconduct, involving as it does
violations of specific provisions of Gov.Bar R. I(11)(D)(3)(b) (evidence of
alcohol dependency), (f) (pattern of disregard of the laws of this state), and (k)
(neglect of financial responsibilities), persuades us that the applicant needs more
time to demonstrate improvement. See In re Application of Rogers, 119 Ohio
St.3d 43, 2008-Ohio-3191, 891 N.E.2d 736, ¶ 18, 19 (specific violations,
including neglect of financial responsibilities, justified delaying permission to sit
for the bar examination).     We therefore disapprove for now the applicant’s




                                         4
                                January Term, 2009




character and fitness for admission to the Ohio bar; however, he may reapply to
take the bar examination that will be administered in February 2011.              In
reapplying, the applicant must undergo further review to assure his continued
progress. In all other respects, we adopt the findings of the board.
                                                             Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Perantinides & Nolan Co., L.P.A., and Michael J. Maillis, for applicant.
       Virginia Robinson, for Akron Bar Association.
                           _______________________




                                            5